Citation Nr: 1128892	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-13 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a dental condition, claimed as residuals of oral surgery.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION


The Veteran served on active duty from September 1967 to March 1971.  

This appeal arises from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a dental condition, claimed as residuals of oral surgery, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of noise during his active military service.

2.  The Veteran credibly states that he experienced a continuity of hearing problems since active service and the medical evidence shows that the Veteran currently has a hearing loss disability.

3.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed bilateral hearing loss is related to service, and in particular, to noise exposure from jet engines and reciprocal engine aircraft.  The Veteran also reported a continuity of hearing loss symptoms since discharge from service.  

Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  
Under 38 C.F.R. § 3.385 (2010), for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran experienced decreased auditory acuity.  However, a bilateral hearing loss disability as defined by VA was not present in service.  See 38 C.F.R. § 3.385.  

A private audiology report dated July 2004 was interpreted to show normal hearing in the left and right ear through 2000 Hz decreasing to a mild to moderate sensorineural hearing loss.  A follow-up treatment note from P. Pyle, M.D. confirmed the Veteran's diagnosis of sensorineural hearing loss.  

The Veteran was afforded a VA Compensation and Pension (C&P) audiology examination in September 2006.  At that time, he reported having bilateral hearing loss which began in service and deteriorated over the intervening years since separation from service.  In particular, the Veteran reported in-service noise exposure from his duties as a flight crewmember and aircraft engine mechanic.  The Veteran denied occupational or recreational noise exposure as a civilian.   The audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
50
LEFT
10
10
5
40
40

Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 92 percent in the left ear.  The impression was normal sloping to moderate sensorineural hearing loss in the right ear and normal sloping to mild sensorineural hearing loss in the left ear.  Although the examiner noted that the Veteran was exposed to noise in service, she indicated that the Veteran's present hearing loss was not the result of military acoustic trauma.  Rather, the examiner stated that noise-induced hearing loss occurs at that time of exposure, not after the noise has ceased.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a finding of service connection for bilateral hearing loss.  Although the Veteran's available STRs were completely negative for a diagnosis of or treatment for hearing loss as defined by VA, 38 U.S.C.A. § 1154(a) provides that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Veteran had active service in the Navy and reported exposure to aircraft engine noise in service.  The Board finds the Veteran's statements in this regard to be highly credible.  Thus, the Board finds that the Veteran's statements that he was exposed to significant in-service acoustic trauma to be consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(a).

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, the record does not reflect that a bilateral hearing loss disability was noted in service; however, Ledford makes clear that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford, 3 Vet. App. at 89.  Instead, the Veteran can still establish service connection for hearing loss by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.  Thus, the fact that the Veteran may not have had a hearing loss disability as defined by VA in service is of no consequence in this case.  
The Veteran has reported a continuity of hearing problems and decreased auditory acuity since his service.  The Board finds that the Veteran is competent to make such statements and the Board has no reason to doubt his credibility.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

The Board is aware that the September 2006 VA C&P examiner found that the Veteran's present hearing loss was not the result of military acoustic trauma.  However, it appears that the examiner failed to take into consideration the Veteran's reports of continuity of symptoms in reaching this conclusion (even though the Veteran specifically reported it during the examination).  Nevertheless, the September 2006 VA examiner noted the Veteran's history of in-service noise exposure and it was subsequently confirmed that the Veteran has a hearing loss disability with respect to both ears pursuant to 38 C.F.R. § 3.385.  In that regard, VA examination reflected that he has auditory thresholds bilaterally that are 40 decibels or greater.   
 
As the credible, competent, and probative lay statements show excessive noise exposure in service, continuity of hearing problems since service, and as the medical evidence confirms a bilateral hearing loss disability, service connection for bilateral hearing loss is granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran also contends that he is entitled to service connection for a dental condition, claimed as residuals of oral surgery.  In this regard, the Veteran has stated that he lost several teeth in basic training, underwent dental surgery, and was fitted with dentures shortly after discharge from service.  The Veteran further alleges that the dentures he received from VA never fit properly. 

As noted on the front page of this action, one of the issues now on appeal is entitlement to service connection for a dental condition, claimed as residuals of oral surgery.  The Board notes that it is unclear from the Veteran's various assertions whether he is asking for service connection for a dental condition for compensation purposes as a result of injury/trauma or service connection for outpatient dental treatment.  In either event, the Veteran should be provided on remand with complete VCAA notification of the information and evidence needed to substantiate his claim.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).

In-service dental records associated with the claims file indicated that the Veteran had teeth extracted in service.  The Veteran subsequently had in-service oral surgery in February 1971 for tuberosity reduction of the upper left and right quadrants to prepare him for removable prostheses.  The Veteran was scheduled for a prosthetics consult in March 1971, but was discharged from service before the prostheses were fabricated.  

The Veteran received a VA dental examination in May 1971 in Indianapolis, Indiana.  Several teeth were noted to be missing at that time.  It was also noted that the Veteran had slight calculus, mild gingivitis, and no periodontitis.  The examination report also includes notations concerning upper and lower acrylic partial denture palatal bars with two clasps.  An October 1971 dental rating sheet associated with the claims file described the Veteran as being service-connected for teeth 3,15, and 18.  A notation on the rating sheet, however, indicated that the basis of the rating at that time was for outpatient treatment only.

The presence of these records in the claims file suggests that there may be additional outstanding treatment records pertinent to the Veteran's claim, especially those pertaining to the fabrication of his dentures.  Therefore, the Veteran should be asked to identify any and all VA and non-VA sources of treatment for a dental condition since discharge from service.  In addition, the RO/AMC should attempt to obtain VA dental treatment records from the outpatient clinic in Indianapolis, Indiana that are not already of record.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991)  On remand, therefore, the Veteran should also be provided a new VA examination to determine the nature and etiology of his claimed dental condition and its relationship to service, if any.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his dental condition since discharge from service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for a dental condition (based on dental injury/trauma and for the purposes of outpatient dental treatment.  The Veteran is also asked to clarify whether he is asking for service connection for a dental condition for compensation purposes as a result of injury/trauma or for outpatient dental treatment.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from discharge from service to the present that are not already of record, including but not limited to dental treatment records from the VA outpatient clinic in Indianapolis, Indiana.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After all of the above development is completed, the Veteran should be scheduled for a VA dental examination to determine the nature and etiology of his claimed dental condition and its relationship to service, if any.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The dentist should note whether the Veteran has lost any teeth in service as a result of trauma, including whether such trauma caused damage to the Veteran's jaw.  The dentist should also note whether any non-service-connected teeth have been affected by teeth he may have lost due to trauma in service resulting in the need of some type of dental treatment.  Finally, the dentist should indicate whether the Veteran needs or is required to have any type of VA-allowable dental treatment, and note any other conditions of the mouth that may be eligible for such treatment.  A complete rationale must be provided for any stated opinion.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


